Exhibit 10.1

Hilb Rogal & Hobbs Company

2005 Corporate Incentive Plan




STRATEGY




This plan has been formulated to focus the performance of selected corporate
headquarters and field operations staff on achievements critical to the
financial success of HRH.  Total emphasis is placed on the company achieving an
increase in operating earnings per share.  A portion of the incentive will be
distributed from the discretionary pool based on performance criteria determined
by the Chairman and Chief Executive Officer (Chairman) and President and Chief
Operating Officer (President).




ELIGIBILITY




All senior corporate officers and regional directors reporting directly to the
Chairman and Chief Executive Officer, President and Chief Operating Officer or
Executive Vice President – Finance & Administration are normally nominated to
participate in the plan.  Final eligibility is determined and approved by the
Chairman and President.




INCENTIVE BONUS POOL




A bonus pool will be generated based on the company achieving at least a XX%
increase in operating earnings per share as shown in the chart below.   The
bonus pool will be fully accrued. The pool will be distributed to participants
based on a formula and on a discretionary basis. Approximately 70% of the pool
will be distributed based on formula and approximately 30% on a discretionary
basis.

      

Operating

Earnings Per Share

2005

Bonus Pool




[Table Omitted]














































(1)





--------------------------------------------------------------------------------




INCENTIVE BONUS TARGETS




The following incentive bonus targets have been established for the CIP
participants for 2005.




[Table Omitted]




The total targets of all participants equal approximately 70% of the total
incentive pool.   The remaining 30% of the pool is distributed on a
discretionary basis by the Chairman.




The target bonus for employees entering the plan during the year will be
adjusted on a pro rata basis to reflect the period of time they are in the plan.
The target bonus for employees promoted during the year will be increased to the
new target bonus for the new position. The bonus pool will be adjusted to
reflect these adjustments.







OBJECTIVES




All participants will have their entire target bonus paid based on the
achievement of an increase in the company’s operating earnings per share. The
amount the participant receives from the discretionary pool is based on the
participant’s contribution to the success of the company as determined by the
Chairman.

   

           Base Target

Objectives

Weighting




 

Operating Earnings per Share Increase

    100%




   




















































(2)





--------------------------------------------------------------------------------

OBJECTIVE  DEFINITIONS AND LEVERAGE TABLES




Operating Earnings per Share Increase is the percentage increase in operating
earnings per share from 2004 to 2005, excluding the effect of certain
non-recurring items, as determined by the Chairman and upon approval of the
Compensation Committee of the Board of Directors (Compensation Committee). The
2005 standard to earn 100% of this portion of the target bonus is XX%.  Payouts
for performance between XX% and XX% and above XX% increase in operating earnings
per share are formula driven but the payout is totally discretionary and will be
determined by the Chairman and President with approval of the Compensation
Committee of the Board.  Payouts above XX% increase in operating earnings per
share are for extraordinary performance in relation to peer group results.   







PAYMENTS FROM THE DISCRETIONARY POOL




100% of the incentive pool will be distributed on a discretionary basis between
XX% and XX% increases in operating earnings per share.  The incentive pool
generated for increases in operating earnings per share above XX% will be
distributed approximately 70% on a formula basis and approximately 30% on a
discretionary basis.   The amount, if any, of the discretionary pool to be paid,
will be determined by the Chairman. The discretionary pool may be distributed by
the Chairman based on the participant’s individual contribution to the company’s
success. The Chairman and President will use factors such as regional profit
margin and growth, implementation of the strategic plan, reducing non-value
added expense, contribution to operating earnings per share growth, completion
of assigned special projects, etc. in determining each participant’s portion of
the discretionary pool.







ADMINISTRATION




Payment - Bonuses will not be paid to any participant who is not a full time,
active employee on the date the bonus is payable except in the case of an
approved retirement, disability or in the case of death. In these instances a
pro rated portion of the bonus will be paid based on the time employed during
the year.   Employees who voluntarily terminate their employment prior to the
incentive award payout will forfeit the opportunity to earn an incentive award.
 




Maximum payout - The bonus earned under this plan cannot exceed 200% of the
participant’s base salary.




Cash Distribution of Incentive Payment - All awards will be paid in cash in the
first quarter of 2006. Participants may elect to defer receipt of all or a
portion of their incentive award as provided under the Executive Voluntary
Deferral Plan.




New Hires, Transfers, Promotions - Individuals hired, promoted or transferred
into an eligible position during the plan year will be eligible for a prorated
award based on the time employed in the position during the year.






(3)





--------------------------------------------------------------------------------







Plan Design Criteria - The plan has been designed to operate in a normal
business environment. If unusual business conditions occur that either generate
unusually high or low increases in operating earnings per share, the Plan may be
amended to take those conditions into consideration.




Approvals - The Chairman will administer the Plan and has the authority to
interpret the provisions of the plan and to make any rules and regulations
necessary to administer the plan in his sole discretion. All incentive award
payments under this plan are subject to the approval of the Chairman with review
and consultation of the Compensation Committee. Payments made to inside Board
members other than the Chairman are subject to approval of the Compensation
Committee.  The Board of Directors must approve the Chairman’s incentive award.




Nothing in this plan shall constitute an agreement by HRH to employ participants
for a fixed term. The participants shall remain at-will employees of HRH.




HRH expects to continue this plan indefinitely, but reserves the right to change
or terminate the plan at any time.
























































































(4)



